Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 5/5/20. Claims 1-7 and 10-12 are pending and under examination.

Sequence Compliance
	GLYX-13 is four unbranched amino acids and therefore requires identification by a SEQ ID NO. This includes any depiction of the structure in both the specification and the claims.

Specification
The disclosure is objected to because of the following informalities: the structure of Gly-13 is a tetrapepide and so requires identification by a SEQ ID NO.  
Appropriate correction is required.

Claim Objections
Claims 1, 4, and 12 are objected to because of the following informalities:  These claims indicate that, for example, R9 "is selected from the group consisting of...heterocyclic". Heterocyclic is an adjective and does not in itself describe the structure. While the intention is clear (the term indicates a heterocyclic ring is present), it is suggested that "heterocyclic compound", “heterocyclic ring", or “heterocycle” are all terms describing the same structure. Note that there are multiple instances of such language and the claims should be reviewed closely for such issues.
Appropriate correction is required.

Claims 1, 4, 10, and 12 are objected to because of the following informalities: As noted above, GLYX-13 is a tetrapeptide and requires a sequence identifier (see 37 C.F.R. §§ 1.821-1.825).
Appropriate correction is required.

Claims 3, 6, 7, and 11 are objected to because of the following informalities:  where claims have been amended to remove multiple dependencies, the phrase “any one of” should also be removed.  Appropriate correction is required.

Claim Interpretation
While claims 2 and 3 are not explicitly limited to treating a subject in need of autism treatment, the broadest reasonable interpretation of these claim, whereby autism treatment is effected, requires that the subject is in need of treatment for autism and not, e.g., Alzheimer’s disease or Huntington’s disease as included in independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantial” is a relative term, is not defined by the claims, and is not provided a standard for ascertaining the degree required by the specification. There is no limitation as to the particular symptom and the term itself is subjective: what one practitioner considers a substantial improvement may not be considered substantial by another.

Therefore, claims 2-3 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Therefore, claim 10 does not meet the written description requirement.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating juvenile autism/HD, does not reasonably provide enablement for treatment of juvenile Alzheimer’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Currently, there is no evidence of juvenile forms of AD existing. For example, while very rare, AD has been known to affect those in their 20’s-30’s. However, these subjects would still be considered biological adults and not “juvenile” and the specification does not disclose any juvenile AD.
Therefore, claim 11 is not enabled for the full scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Khan discloses GLYX-13 with an identical structure to instant GLYX-13 (paragraph 58). Khan also discloses NMDA modulators (antagonists/partial agonists) represented by Formula I (paragraph 8; claim 1), which possesses the same core structure as instant Formula I and shares a significant overlap when reciting alternate constituents; all variables except the instantly claimed R7 group are identical in both Khan and the instant claims. In the case of R7, Khan teaches R7 is –C-O-C1-C4 alkyl or C(O)-O-C1-C4alkyl, wherein C1-C-4 alkyl is optionally substituted 1-3 selected from Rb. The first member of this list is a species of instant R7 member –C(O)-R-9 and the second member is a species of instant R7 member –C(O)-O-R-9. Therefore, the whole of the Khan formula is within the genus of the instant formula; see MPEP §2131.02(I)(A) stating that a species will anticipate a claim to a genus. Thus, in the present rejection when a reference is made to the compounds of Khan, such structures anticipate both the instant generic formula I as well as the specific recitation of GLYX-13. Khan teaches the compounds of Formula I have “enhanced potency” compared to GLYX-13 (paragraph 58), clearly teaching that GLYX-13 has potency on its own in the therapeutic roles taught by Khan.
Using these compounds, Khan teaches therapy for diseases such as a method of treating cognitive disorders and for enhancing learning (paragraph 72), schizophrenia, seizures, cardiac arrest, epilepsy, migraine, Huntington’s, Parkinson’s, Alzheimer’s disease (paragraph 72), stroke, neuropathic pain, drug addiction, depression, anxiety, and memory and learning disabilities (paragraph 73), which meet the criteria of “behavior disorders”
Regarding claim 4, Khan teaches a method of treating cognitive disorders, epilepsy (paragraph 72), depression, and anxiety (paragraph 73), which meet the criteria of “behavior disorders”; see also the list above. As Khan teaches administering the same therapeutics, including GLYX-13, to the same patient population (e.g., epilepsy) for the same purpose (treatment), Khan anticipates instant claim 4.
Regarding claim 12, as above Khan teaches treating several diseases with compounds that anticipate the instantly claimed compounds, including schizophrenia, addiction, and Huntington's. As Khan teaches the same active steps for the same purpose, Khan anticipates instant claim 12.

Regarding claim 6, Khan teaches intravenous administration (abstract).
Regarding claim 7, as Khan teaches administering the compound, such administration must necessarily include at least one dose (“comprises…a single-dose”). Further, Khan teaches administration as a single bolus (paragraph 65).
Regarding claim 10, by treating Alzheimer's (see above), Khan also anticipates modulating synaptic plasticity in a patient suffering from a synaptic plasticity disorder. This is because Alzheimer's is such a disorder (evidenced by Shankar, cited on form 892, see throughout) and Khan anticipates practicing the only active method step (administer) on AD patients.
Therefore, claims 1, 4, 6-7, 10, and 12 are anticipated by Khan.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 6-7, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudry (US 20060063707; cited on form 892) in view of Zhang (cited on form 892) and further in view of Khan (WO/2010/033757).
Baudry teaches a method of treating conditions where memory enhancement is desired such as for treatment of diseases associated with memory and learning impairment such as Alzheimer’s, autism, depression, ADHD, Parkinson’s and schizophrenia (paragraph 34). Baudry teaches that NMDA agonists enhance memory by facilitating LTP formation (paragraph 32). Baudry does not teach administration of GLYX-13 or a compound of Formula I.

Khan is discussed above. Khan does not teach treatment of autism.
Regarding claim 1, nevertheless, one of ordinary skill in the art at the time the invention was made would have found it obvious to practice the method of treating autism as disclosed by Baudry using GLYX-13 or compounds of Formula I as taught by Zhang and Khan, arriving at the instant method. Baudry teaches methods of treating memory and learning impairment diseases including AD, autism, and depression. As Baudry teaches that NMDA agonists are therapeutic because they enhance memory via increased LTP formation, one of ordinary skill would have been motivated to discover alternative NMDA agonists which increased LTP/memory. Zhang teaches GLYX-13 modulates NMDAR and enhances learning, giving it “unique therapeutic potential” (abstract). Khan not only teaches GLYX-13 as a partial agonist of NMDA, but also provides other NMDA agonists in the form of Formula I. The diseases Baudry teaches treating are also found in the treatment methods of Khan, with the exception of autism. One of ordinary skill in the art would have been motivated to treat autism with GLYX-13 or Formula I with a reasonable expectation of success because Baudry and Khan teach treatment of the same diseases by the same mechanism, Baudry teaches autism is in need of increased memory and LTP while Zhang teaches GLYX-13 accomplishes these goals, and Khan teaches superior alternatives to GLYX-13, thus providing motivation and an expectation that GLYX-13 or Formula I would also treat autism. Thus, one of ordinary skill in the art at the time the invention was made would have found the method of claim 1 obvious.
Regarding claims 2-3, these claims recite effects that flow from the administration itself. On the one hand, this is therefore inherent to the method as performing the same step on the same population for the same reason will garner the same results. On the other hand, achieving the result of "substantial improvement" is clearly the goal of treating any disease, and accomplishing this as soon as possible (e.g., within 1 or 8 days) would be arrived at through no more than routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 
Regarding claim 4, this claim is discussed above with respect to the teachings of Khan.
Regarding claim 6, this claim requires a particular route of administration, including intravenous. Khan explicitly discusses intravenous formulations (abstract), which would have rendered such a route obvious to one of ordinary skill at the time the invention was made.
Regarding claim 7, this claim requires a single dose is administered. Khan explicitly states "a single bolus may be administered" (paragraph 65), rendering such a dose obvious to one of ordinary skill at the time of the invention. Moreover, optimizing dosing regimens is routine in the art (see above).
Regarding claims 10 and 12, these claims are discussed above with respect to the teachings of Khan. Further, Baudry supports the conclusions of Khan that NMDA agonists (such as those taught by Khan) would be useful in treating autism, schizophrenia, ADHD, Alzheimer’s disease, and behavior/impulse control disorders by articulating a mechanism underlying a shared symptom (learning and memory impairment) of these diseases. This provides further motivation and support for a conclusion that one of ordinary skill in the art would have had a reasonable expectation of success when set to perform the instant methods based on guidance in the prior art and the ordinary knowledge at the time of the invention.
Therefore, claims 1-4, 6-7, 10, and 12 would have been obvious over Baudry in view of Zhang and further in view of Khan.

Claims 1-7, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snape (US 6828318; cited on form 892) in view of Khan (WO/2010/033757).
Snape teaches diseases amendable to treatment by NMDA antagonists. These include:
- attention deficit disorder, schizophrenia, anxiety, drug dependence, alcohol withdrawn, opiate withdrawal, traumatic brain injury, spinal cord injury, Huntington's disease (listed in instant claim 1 and 12)
- Alzheimer’s disease (listed in instant claim 1)
- epilepsy, AIDS dementia, multiple system atrophy, progressive supra nuclear palsy, Friedrich’s ataxia, Fragile X syndrome (instant claim 5), tuberous sclerosis, olivio-ponto-cerebellar atrophy, cerebral 
- autism (listed in instant claim 1).
Snape teaches heterocyclic NMDA antagonists for such treatment which fall outside of the structural limitations of the instant claims.
The relevance of Khan is discussed above. Moreover, Khan teaches that the NMDA antagonist/partial agonist (paragraph 20) nature of GLYX-13 and related compounds allows NMDA receptor-mediated LTP/LTD to be increased or decreased as needed by optimizing the dose (paragraph 12). As discussed above, Khan teaches the compounds are used in treating cognitive disorders and for enhancing learning, including treatment of schizophrenia, learning disorders, cardiac arrest, epilepsy, Huntington’s, Alzheimer's, neuropathy, drug addiction, depression, ethanol withdrawal, and anxiety. However, Khan does not teach treatment of Fragile X syndrome or autism.
Nevertheless, one of ordinary skill in the art at the time the invention was made would have found it obvious to use the compounds of Khan to treat the diseases of Snape with a reasonable expectation of success, arriving at the instant methods. Snape teaches many diseases which benefit from NMDA antagonists, motivating one of ordinary skill to discover other such antagonists. Khan teaches treatment of many of the same diseases which Snape indicates benefits from NMDA antagonists. However, Khan provides compounds that are NMDA antagonists but also provide benefits in the form of improved efficacy and the ability to modulate NMDA in a more graded manner, finding a dose which offers the greatest efficacy while minimizing side effects. Khan teaches the benefits of these compounds on enhancing memory and treating cognitive deficiencies, further motivating one of ordinary skill to utilize the compounds of Khan to treat diseases with known cognitive components such as autism, epilepsy, Alzheimer's, Huntington’s and Fragile X syndrome. Thus, this combination would have rendered obvious the methods of instant claims 1 (autism; Alzheimer’s), 4 (epilepsy, others), 5 (fragile X), 10 (many of the recited diseases are synaptic plasticity diseases; see for example Alzheimer’s as discussed above), and 12 (Huntington’s, others).

Instant claim 6 requires a particular route of administration, including intravenous. Khan explicitly discusses intravenous formulations (abstract), which would have rendered such a route obvious to one of ordinary skill at the time the invention was made.
Instant claim 7 requires a single dose is administered. Khan explicitly states "a single bolus may be administered" (paragraph 65), rendering such a dose obvious to one of ordinary skill at the time of the invention. Moreover, optimizing dosing regimens is routine in the art (see above).
Therefore, claims 1-7, 10, and 12 would have been obvious over Snape in view of Khan. 

Claims 1-7, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snape (US 6828318) in view of Khan (WO/2010/033757) and further in view of Myers (cited on form 892).
Claims 1-7, 10, and 12 are discussed above. Instant claim 11 includes treating pediatric autism subjects.
Snape and Khan are discussed above. Both are silent with respect to treatment of pediatric patients.
Myers teaches “the prevalence of [autism spectrum disorders] are in the range of 6.5 to 6.6 per 1000, and pediatricians, therefore, are likely to care for children and adolescents with these diagnoses” (p.1162). Myers teaches that research and development for autism intervention has focused on "very young children with ASDs" because evidence indicates "early intensive intervention may result in substantially better outcomes” (p.1163). Myers does not teach the particular compounds of the claims.

Therefore, claims 1-7 and 10-12 would have been obvious over Snape in view of Khan and further in view of Myers.

Claims 1-4, 6-7, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudry (US 20060063707) in view of Zhang and further in view of Khan (WO/2010/033757) and Meyers.
Claims 1-4, 6-7, 10, and 12 are discussed above. Instant claim 11 requires treating pediatric autism subjects.
Baudry, Zhang, and Khan are discussed above. These references are silent with respect to treating pediatric patients.
Myers teaches “the prevalence of [autism spectrum disorders] are in the range of 6.5 to 6.6 per 1000, and pediatricians, therefore, are likely to care for children and adolescents with these diagnoses” (p.1162). Myers teaches that research and development for autism intervention has focused on "very young children with ASDs" because evidence indicates "early intensive intervention may result in substantially better outcomes” (p.1163). Myers does not teach the particular compounds of the claims.
Nevertheless, one of ordinary skill in the art at the time the invention was made would have found it obvious to treat pediatric autism subjects using the compounds described by Khan, thus arriving at the instant method. The obviousness rationale for treating autism using these compounds based on the combination of Baudry, Zhang, and Khan is discussed above. Thus, the difference is, given a method of treating autism, would it be obvious to include treatment of pediatric subjects? One of ordinary skill in the 
Therefore, claims 1-4, 6-7, and 10-12 would have been obvious over Baudry in view of Zhang and further in view of Khan and Myers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9101612 (‘612). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims compounds within the scope of the instant claims. Turning to the specification for support of utility (see decision in Sun Pharmaceuticals v Eli Lilly), the patent discloses treatment of Alzheimer's disease, anxiety, and other memory/behavior disorders encompassed by the claims.

Claims 1-7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 8951968.
The method of '968 is drawn to treating depression by administering a compound structurally identical to GLYX-13 (e.g. claim 1). Depression is a behavior disorder and thus falls within the scope of instant claim 4. This also falls within the scope of treating a synaptic plasticity disorder, as depression is widely recognized as a disorder with a synaptic plasticity component (evidenced by Duman, cited on form 892).

Claims 1-7 and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US Patent 8492340.
The method of the reference patent is drawn to treating depression by administering a compound structurally identical to GLYX-13 (e.g. claim 1). Depression is a behavior disorder and thus falls within the scope of instant claim 4. It also falls within the scope of instant claims 8 and 9 for reasons discussed above: briefly, the only active step of claim 8 is administer GLYX-13 while the preamble does not serve to define any particular population, only those subject which possess cells that express the recited genes. As these genes are part of the standard genetic makeup of humans suffering depression, the reference claim is within the scope of instant claims 8 and 9. This also falls within the scope of treating a synaptic plasticity disorder.



US 10906913 (compare, e.g., “neuropathic pain” to instantly claimed “peripheral neuropathy”)
US 9802946
US 9512133
US 9340576
US 9198948
US 9149501
US 9796755
US 9512133
US 9802946
US 10167314
US 16188869 (provisional rejection)
US 15773084 (provisional rejection; note that “rapastinel” is GLYX-13)
US 8673843
US 15896662 (provisional rejection)
US 15104223 (provisional rejection)
US 9101612
US 9994614
US 9745342

While Applicant/Assignee’s patent and patent applications were reviewed, Applicant is in the best position to identify patents and co-pending patent applications with at least one claim encompassing GLYX-13 or compounds within the scope of instant formula I.


Conclusion
Note that where Tn is T0, the ring is interpreted as a four membered ring, the bonds that connect to T instead connecting to one another, i.e., is a single bond completing the ring.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/Adam Weidner/             Primary Examiner, Art Unit 1649